Filed pursuant to Rule 424(b)(3) Registration File No. 333-131159 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to CompletionPreliminary Prospectus Supplement Dated October 17, 2007 PROSPECTUS SUPPLEMENT (To Prospectus dated October 17, 2007) 24,000,000 Equity Units(Initially Consisting of 24,000,000 Corporate Units) CIT Group Inc. This is an offering of Equity Units by CIT Group Inc. Each Equity Unit will have a stated amount of $25 and will consist of a purchase contract issued by us and, initially, a 1
